USCA4 Appeal: 19-4553     Doc: 14        Filed: 08/23/2019    Pg: 1 of 1


                                                                    FILED: August 23, 2019

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                       ___________________

                                             No. 19-4553
                                    (3:18-cr-00025-NKM-JCH-3)
                                       ___________________

        UNITED STATES OF AMERICA

                     Plaintiff - Appellee

        v.

        THOMAS WALTER GILLEN

                     Defendant - Appellant

                                       ___________________

                                            ORDER
                                       ___________________

              The court relieves appellant's court-appointed counsel, David Anthony

        Eustis, from the obligation of further legal representation of appellant on appeal.

                                                For the Court--By Direction

                                                /s/ Patricia S. Connor, Clerk




      Case 3:18-cr-00025-NKM-JCH Document 190 Filed 08/23/19 Page 1 of 1 Pageid#: 1448
